*Sed per cur.

That resolution has been generally disapproved *285] of. The objection would go too far, and affect a variety of cases. Every thing shall be presumed in favour of the acts of officers de facto. But all our decisions unite in requiring proof of the regular assessment of the taxes, and of the due advertisement of the lands previous to the sale. This was first established on full argument in bank, before all the judges of the Supreme Court in September term 1796, in the lessee of Sarah Wistar v. John Kammerer, on a motion for a new trial; and the doctrine has been uniformly pursued since.
It was then admitted, that regular advertisements could not be shewn in the present case, and agreed, that a verdict should pass for the plaintiff.